Title: To Benjamin Franklin from Jean-Baptiste Machillot Desplaces, 26 September 1778
From: Desplaces, Jean-Baptiste Machillot
To: Franklin, Benjamin



Son Exelence
A Paris ce 26 7bre 1778
Le nommé J.B. Machillot desplaces Valet de Chambre de Mr. le Mquis. de lafayette suplie Son Exelence d’avoir la bonté de le faire payer de la somme de 400 l.t. qu’il a prêté a Mr. le Maire pour un mois seulement, le tems que Son Exelence devoit lui faire rembourcer les avances qu’il avoit fait pour Elle. Sans le connoître que pour l’avoir vû chez Mdme. La Mquise. de lafayette, J’y ai été de bonne foie en lui accordant la demande qu’il me fit, aprésent je ne peu le ravoir sans le Scour [secours] de Son Exelence. Mdme. La Mquise. de la fayette m’a chargée de vous faire ses complimens. J’ai l’honneur d’être avec un très profond respect Son Exelence Votre très humble et trés obeissant Serviteur
Machillot desplaces


tournés S’il vous plait
  Je crain de fatiguer Son Exelence de lecture. Voila la Coppie du Billet qu’il m’a fait:
  Je promet payer la Somme de quatre cent livres de france dans un mois datte de ce jour, a Mr. Machillot desplaces, Valet de Chambre de Mr. le Mquis. de lafayette a Paris
  ce 30. Juillet 1778. Le Maire
  bon pour 400 l.t.
  Il m’a ecrit trois lettres depuis qu’il est a Nantes en reponces de mes demandes, pour obtenir du tems, auquel il n’a j’amais tenu parolle; j’ai toujour déférés a en donner connoissence a Son Exelence crainte de lui auter la confiance qu’elle a en lui. C’est la nécessité qui m’y force crainte qu’il ne parte avant qu’il ne me paye parce que je voi qu’il abuse de ma bonté.
  J ai donné une léttre a Monsieur lee ce matin je crain de m’être mal expliqué voila pourquoi je prens la liberté de récrire celle cy.

 
Notation: Deplacé 26 Sept. 78
